NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 12, 2015*
                               Decided March 12, 2015

                                        Before

                      RICHARD A. POSNER, Circuit Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      JOHN DANIEL TINDER, Circuit Judge

No. 14-2716

SHUNTAY ANTONIO BROWN,                           Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
      v.
                                                 No. 13 C 5638
CHARLES T. RYAN, LTD., et al.,
    Defendants-Appellees.                        Ronald A. Guzmán,
                                                 Judge.


                                      ORDER

        Shuntay Brown appeals from the denial of his motion to reconsider the dismissal
of his federal civil-rights lawsuit. We affirm.




      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-2716                                                                         Page 2

       Brown and Willie Lipscomb (for whom Brown is the legal guardian) were evicted
from the condominium where they lived in 2012. Brown then sued his former landlords,
the condominium association, its law firm, Bank of America, and the “Federal Reserve
System,” alleging constitutional violations and violations of the Americans with
Disabilities Act, 42 U.S.C. §§ 12201–12213, in connection with his earlier bankruptcy and
the state court’s eviction proceeding. The district court screened the complaint,
see 28 U.S.C. § 1915(a)(2)(B), and dismissed it with prejudice, concluding that jurisdiction
was lacking over Brown’s claim for damages exceeding $10,000 against an agency of the
United States government, see 28 U.S.C. § 1346(a)(2), and over his remaining challenges to
the state court’s eviction order.

        Less than three weeks later, Brown sought reconsideration of the dismissal, which
the district court denied. Brown moved a second time for reconsideration, and the court
dismissed this request as identical to the first. Several months later Brown without
elaboration sought relief from judgment under Federal Rule of Civil Procedure 60(a) and
(b)(1); the district court denied this request in a minute entry.

      On appeal Brown asserts that his confusion about certain court deadlines was
“excusable neglect” for purposes of Rule 60(b). But in his motion to the district court
Brown did not put forward any reason that would justify relief under Rule 60(b).

                                                                              AFFIRMED.